991 A.2d 214 (2010)
201 N.J. 415
In the Matter of Edward J. CRISONINO, an Attorney at Law.
Nos. D-53 September Term 2009, 065251
Supreme Court of New Jersey.
March 24, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *215 09-275, concluding that EDWARD J. CRISONINO of WESTMONT, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation), and good cause appearing;
It is ORDERED that EDWARD J. CRISONINO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.